Citation Nr: 0619477	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for prepyloric ulcer, 
currently evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision 
which denied an increase in a 20 percent rating for the 
veteran's service-connected prepyloric ulcer.  In July 2003, 
the veteran testified at a Travel Board hearing at the RO.  
In July 2005, the Board remanded this appeal for further 
development.  


REMAND

This case was previously remanded by the Board in July 2005 
for a VA examination to determine the severity of the 
veteran's service-connected prepyloric ulcer.  The remand 
requested that the examiner specifically discuss the extent 
of such disorder under the appropriate rating criteria of 38 
C.F.R. § 4.114, Diagnostic Codes 7304, 7305, 7306.  

The veteran was afforded a VA gastrointestinal examination in 
December 2005 and the examiner did address some of the 
criteria under Diagnostic Codes 7304, 7305, 7306; however, 
the examiner included diagnoses of prepyloric ulcer (healed), 
hiatal hernia, mild distal esophagitis and gastroesophageal 
reflux disease.  The Board notes that the veteran is solely 
service-connected for the prepyloric ulcer.  It is unclear 
from the December 2005 VA examination report whether any of 
the symptomatology discussed by the examiner was solely 
related to the veteran's service-connected prepyloric ulcer 
(which the examiner specifically indicated was healed) as 
opposed to other diagnosed nonservice-connected 
gastrointestinal disorders.  Thus, the case must again be 
remanded to further address the severity of the veteran's 
service-connected prepyloric ulcer.  See Stegall v. West, 11 
Vet.App. (1998).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
a medical opinion to indicate the symptomatology associated 
with the veteran's service-connected prepyloric ulcer as 
opposed to any other nonservice-connected gastrointestinal 
disorders.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Make arrangements to have the claims 
folder forwarded to the examiner who 
conducted the July 2005 VA 
gastrointestinal examination and have him 
review the record and indicate that such 
has been accomplished.  The examiner 
should specifically indicate the 
symptomatology associated with the 
veteran's service-connected prepyloric 
ulcer as opposed to any other nonservice-
connected gastrointestinal disorders.  See 
38 C.F.R. § 4.114, Diagnostic Codes 7304, 
7305, 7306.  The examiner should also 
comment on whether the veteran's symptoms 
of vomiting two or so days every month 
with esophageal symptoms partially 
relieved by Prevacid are the result of his 
service-connected prepyloric ulcer as 
opposed to any other nonservice-connected 
gastrointestinal disorders.  

In the event that the original examiner is 
not available, the veteran should be 
afforded another VA examination to 
determine the severity of his service-
connected prepyloric ulcer.  If such 
examination is scheduled, the claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examination should be 
conducted in accordance with the latest 
AMIE work sheet for evaluating 
gastrointestinal disorders.  All signs and 
symptoms for rating the veteran's 
prepyloric ulcer (as opposed to any other 
nonservice-connected gastrointestinal 
disorders) under Diagnostic Codes 7304, 
7305, and 7306 should be reported in 
detail.  

2.  Thereafter, review the claim for 
entitlement to an increase in a 20 percent 
rating for a prepyloric ulcer.  If the 
claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


